                    IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


SOVEREIGN IÑUPIAT FOR A
LIVING ARCTIC, et al.,

               Plaintiffs,

      v.
                                            Case No. 3:20-cv-00290-SLG
BUREAU OF LAND
MANAGEMENT, et al.,

               Defendants,

      and

CONOCOPHILLIPS ALASKA, INC.,

               Intervenor-Defendant.


      ORDER RE JOINT MOTION AND STIPULATION TO EXPEDITE
     CONSIDERATION OF PLAINTIFFS’ MOTION FOR A TEMPORARY
    RESTRAINING ORDER AND PRELIMINARY INJUNCTION (LCR 7.3(a))

      Before the Court at Docket 14 is Plaintiffs and Defendants’ Joint Motion to

Expedite Consideration of Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction. Upon consideration of the motion made pursuant to Local

Civil Rule 7.3, and good cause being shown, IT IS ORDERED that the motion is

hereby GRANTED. Consideration of Plaintiffs’ Motion for Temporary Restraining

Order and Preliminary Injunction is expedited.

      Plaintiffs will file their motion by December 23, 2020.      Defendants and

Intervenor- Defendants will file their responses by January 15, 2021. Plaintiffs will

file any reply by January 21, 2021.


           Case 3:20-cv-00290-SLG Document 16 Filed 12/22/20 Page 1 of 2
       Any request for a hearing on the motion will be filed not later than 24 hours

after the filing of any reply by the Plaintiffs.

       The Court will endeavor to enter a ruling on the motion by February 1, 2021.

       DATED this 22nd day of December, 2020 at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE




Case No. 3:20-cv-00290 -SLG, Sovereign Iñupiat for a Living Arctic, et al. v. BLM, et al.
Order re Joint Motion and Stipulation to Expedite Consideration
Page 2 of 2
         Case 3:20-cv-00290-SLG Document 16 Filed 12/22/20 Page 2 of 2
